DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “coloring intensity” is defined in the instant application as a value that defines the depth of color of the microparticles prior to antibody binding after having introduced a reactive group, and in the  present embodiment, is within the range of 1.0 to 10.0 (Specification, Par. 17). The method used to measure coloring intensity consists of preparing a pure water dispersion of microparticles of a known concentration, measuring visible absorbance using an integrating sphere over a range of 400 nm to 800 nm at an optical path length of 10 mm, measuring the peak value of the resulting absorbance (ABS) curve, dividing back the resulting value by the weight percentage of the coloring particles and defining as the value obtained by converting to absorbance per 0.01% by weight of the coloring particles (Specification, Par. 18).

The term “degree of hydrophilization” is defined in the instant application as an indicator that represents the degree of hydrophilization of the hydrophilic layer. In the present description, the "degree of hydrophilization" refers to the ease of wetting of the microparticle surface, or in other words, is an indicator that represents affinity for water. The degree of hydrophilization is measured by pulsed NMR (Specification, Par. 24). The instant application 

Withdrawn Objections
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. "said coloring cellulose microparticle").  Applicant’s amendment to remove "said coloring cellulose microparticle" has overcome this objection. Accordingly this objection is withdrawn.

Withdrawn Claim Rejections – 35 USC 112
Claims 1-5,  had been rejected under 35 U.S.C. 112(b). Applicant’s arguments regarding claim 1 the term "microparticles" with the general meaning of the "micro" in the field of the invention (Remarks, 12/13/2021, Page 2) are found persuasive; Applicant’s amendments to clarify claim 1 regarding the spacer location on the microparticles have overcome this rejection. Accordingly this rejection is withdrawn.  
Claims 5 and 10-12 had been rejected under 35 USC 112b because it is unclear whether applicant is claiming a structure consisting of a ligand covalently bonded to the carboxyl groups with or without the colored cellulose microparticles. Applicant’s amendments to clarify claim 5 and cancellation of claims 10-12 have overcome this rejection. Accordingly this rejection is withdrawn.  


All pending claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3, directed to different species of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/31/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of PCT Rule 13.1, 37 CFR 1.475(c ) are no longer applicable. 
	Previous withdrawn non-elected species in claim 3 “a polyethylene glycol (PEG) layer or a mixed layer of a silane layer and a polyethylene glycol (PEG) layer” have been rejoined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record failed to teach the claimed invention and more specifically failed to teach colored cellulose microparticles having an average particle diameter of 60 nm to 900 
Yoshida et al. (US 20150111307 A1) teaches organic colored cellulose microparticles (Par. 15) for use in an immunochromatography kit for detecting a test substance (claims 9 and 13) having an average particle diameter of 10 nm to 1000 nm (Par. 31 and claim 1); having coloring intensity of 1.0 to 5.0 (Table 3; Par. 32 and claim 1); having carboxyl groups introduced as reactive groups onto the surface of the microparticles (Par. 42 and claim 6); having a ligand covalently bonded to the reactive groups of the colored cellulose microparticles (Par. 42 and claims 8); having a spacer structure present between the reactive groups and the organic colored microparticles (Par. 44-45 and claim 7); and having spacers which are hydrocarbon-based structures -(CH2)n- (Par. 46-49). However, Yoshida et al. does not explicitly teach the colored cellulose microparticles having a hydrophilic layer on the surface of the microparticles.
Shiomi et al. (US 20110020954A1)  teaches cellulose derivative fine particle comprising a cellulose derivative with part of hydroxyl groups of cellulose being substituted by a substituent, wherein the average particle diameter is from 9 to 1000 nm (claim 1; Par. 41). Shiomi et al. have succeeded in obtaining a cellulose derivative fine particle having both a property of not dissolving in water and a property of having high hydrophilicity, by derivatizing 
Therefore, Yoshida et al. in view of Shiomi et al. teaches the colored cellulose microparticles having a hydrophilic layer on the surface of the microparticles. However, Yoshida et al. in view of Shiomi et al. fails to teach the hydrophilic layer has a degree of hydrophilization of 30.0 to 200.0.
Mears et al. (Solvent relaxation NMR measurements on polymer, particle, surfactant systems. Langmuir 1998, 14, 997−1001) teaches throughout the publication using solvent relaxation nuclear magnetic resonance (NMR) spectroscopy measurements to provide information on the bound fraction of the adsorbed polymer layer. In detail, Mears et al. teaches a theory of analyzing relaxation measurements including using various parameters such as Rsp, which describes the relaxation rate with respect to pure solvent (water) (Mears et al. Page 997-998). Mears et al. disclosed that a linear relationship was obtained between relaxation rate enhancement and surface area (Page 998, right column, Page 999, Fig. 2). Although Mears et al. uses similar theory and method to analyze the linear relationship between relaxation rate enhancement and surface area as used in the instant application, Mears et al. does not specifically teach calculating the degree of hydrophilization as defined in the instant application, therefore Mears et al. does not teach the hydrophilic layer has a degree of hydrophilization of 30.0 to 200.0.
Additionally, the claimed degree of hydrophilization of 30.0 to 200.0 is a result-effective variable to reduce false positives while maintaining high detection sensitivity of 
Therefore, although Yoshida et al. in view of Shiomi et al. and Mears et al. teaches the colored cellulose microparticles having an average particle diameter of 60 nm to 900 nm, having coloring intensity of 1.0 to 10.0, having a hydrophilic layer on the surface of the microparticles, wherein the hydrophilic layer is chemically bonded to hydroxyl groups of the microparticles, having carboxyl groups introduced onto the surface of the microparticles with spacers interposed between the carboxyl groups and the colored cellulose microparticles, wherein the spacers bond with reactive groups of the hydrophilic layer, the spacers are hydrocarbon-based hydrophobic structures, and a linear relationship between relaxation rate enhancement and surface area, it fails to teach the hydrophilic layer has a degree of hydrophilization of 30.0 to 200.0.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 20, 2022